DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Non-Final Rejection filed on 11/18/2020.
 Status of Claims:
Claims 1-19 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 2/16/2021 regarding to arguments on claims 1, 10 and 19 have been considered but they are not persuasive. 
The Applicant’s argued that Candelore fails to teach “determines whether the one or more terms of the contextual information associated with the media content being presented relate to at least one of the plurality of search terms contained in the search query; in response to determining that the one or more terms of the contextual information relate to at least one of the plurality of search terms, modifies the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Candelore provides related content associated with an image captured on a scene of a displayed content “media content” as described in paragraph [0019], therefore Candelore clearly discloses “one or more terms of the contextual information associated with the media content being presented related to at least one of the plurality of search terms contained in the search query” and “modifying the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query” as seen in paragraphs [0019, 0063-0065] – “obtains ancillary information associated with the scene. The ancillary information may include, metadata, caption EPG data, Web link, scene-to-scene timing information, etc.  which ancillary information are one or more terms that related or associated with the scene “search terms”  of the media content. Next, the process 720 performs an optical character recognition (OCR) analysis of the image if the image corresponds to textual information (Block 820). Then, the process 720 determines if the analysis is local or remote (Block 830). This may be performed according to the capability of the image content search processor, or the viewer's preference. If the analysis is local, the process 720 selects image features of the image in the ROI (Block 840). Then, the process 720 matches the image features with indexing features to locate the related content in a database (Block 850). The indexing features index related content contained in the database. Next, the process 720 uses the ancillary information if available to refine the search (Block 860) “refining could be appending the ancillary information to the search query to get related contents associated with the displayed content”. If the analysis is remote, the process 720 transmits the ROI along with the ancillary data over a network to a server for analysis (Block 870). The server returns related content after the analysis. Next, the process 720 transmits the ancillary information associated with the scene together with the ROI if such information is available (Block 880)).
 Therefore, it is clear that Candelore encompassed the limitations of claims 1, 10 and 19 recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 – Ids) “Nguyen”, in view of Candelore et al. (US 2008/0226119 – Ids) “Candelore”. 
            Regarding claim 1; Nguyen discloses a system, comprising: at least one memory that stores computer executable components; and at least one hardware processor that executes computer executable components stored in the at least one memory (Nguyen: Fig. 1), wherein the hardware processor:
	causes media content to be presented (Nguyen: Fig. 2 - currently watched program “block 11");
	identifies, contextual information associated with the media content being presented, wherein the contextual information comprises one or more terms that at least indicate an identifier of the media content (Nguyen: Fig. 2 - program is currently watched by user "block 11"; obtain a list of related keyword and phrases for the program being watched “block 12”; paragraph [0028] – metadata extraction to extract keywords and phrases from metadata associated with the currently watched program).
	receives a search query containing a plurality of search terms after initiating presentation of the media content (Nguyen: Fig. 2 - blocks 12-16 - obtain a list of related key word and phrases for the program being watched to initiate search; use the list of related keywords and phrases to initiate a search for related pre-recorded videos locally and internet);
	Nguyen does not explicitly disclose determines whether the one or more terms of the contextual information associated with the media content being presented relate to at least one of the plurality of search terms contained in the search query; in response to a determination that the one or more terms of the contextual information are related to at least one of the plurality of search terms, modifies the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query. However Candelore discloses determines whether the one or more terms of the contextual information associated with the media content being presented relate to at least one of the plurality of search terms contained in the search query; in response to a determination that the one or more terms of the contextual information are related to at least one of the plurality of search terms, modifies the search query by appending the one or more terms of the contextual information that indicate the identifier of the media content to the search query (Candelore: Figs. 4, 8 ; paragraphs [0063-0065] – the process 720 obtains ancillary information associated with the scene if such information is available (Block 810). The ancillary information may include, if available, metadata, caption EPG data, Web link, scene-to-scene timing information, etc. as shown in FIG. 4. Next, the process 720 performs an optical character recognition (OCR) analysis of the image if the image corresponds to textual information (Block 820). Then, the process 720 determines if the analysis is local or remote (Block 830). This may be performed according to the capability of the image content search processor, or the viewer's preference. If the analysis is local, the process 720 selects image features of the image in the ROI (Block 840). Then, the process 720 matches the image features with indexing features to locate the related content in a database (Block 850). The indexing features index related content contained in the database. Next, the process 720 uses the ancillary information if available to refine the search (Block 860) and is then terminated. If the analysis is remote, the process 720 transmits the ROI along with the ancillary data over a network to a server for analysis (Block 870). The server returns related content after the analysis. Next, the process 720 transmits the ancillary information associated with the scene together with the ROI if such information is available (Block 880)). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Nguyen to include the feature of Candelore. One would have been motivated to make this combination because advantageously, providing users a more efficient and effective system and method for retrieving related contextual information associated with the media content being presented based on extracting content ancillary information which will be applying to the search query to produce more accurate results as taught by Candelore.
(Candelore: paragraphs [0045-0049;] – The ancillary information provides additional search query or criteria to narrow the search space or refine the search for more accurate results, the results may be displayed using a display device). 
Regarding claim 2; Candelore discloses wherein the contextual information further comprises a timestamp that indicates a first time point in the media content. (Candelore: Fig. 4 – scene timing information “first time point”).   
Regarding claim 3; Nguyen discloses The system of claim 2, wherein the search query is received at a second time point and wherein the second time point is after the first time point (Nguyen: paragraph [0031] -  issues a "search” request “second time point”).
Regarding claim 10-12 and -19; note the rejection of claims 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-8 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 - Ids) “Nguyen”, in view of Candelore et al. (US 2008/0226119 – Ids) “Candelore”, and further in view of Kunisetty (US 2014/0130092 - Ids). 
Regarding claim 4; Nguyen and Candelore do not explicitly disclose wherein the media content is caused to be presented on a first communication device and wherein the search results are caused to be presented on a second communication device. However, Kunisetty discloses the media content is caused to be presented on a first (Kunisetty; Figs. 1,7; paragraph [0050] – The user equipment 104 includes an EPG display agent 720, an overlay generation agent 722, a user feedback agent 724, and a display interface 726 coupled to, or couple able to, the display 108 (see FIG. 1) used to present the video content of a multimedia program selected by a user. The user equipment 104 further includes a user input interface 728 (e.g., a remote control interface, interface panel, touchscreen, keyboard, etc.) to receive commands and other input from the user 744). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Nguyen and Canderlore to include the feature of Kunisetty.  One would have been motivated to make this combination because advantageously, providing users with multiple potential alternative sources of a desired multimedia program as taught by Kunisetty (paragraph [0002]).
Regarding claim 5; Kusinetty further discloses wherein a first communication device that presents the media content is associated with a communication network, wherein the hardware processor determines that a second communication device is associated with the communication network, and wherein the search results are caused to be presented on the second communication device in response to determining that the second communication device is associated with the communication network (Kunisetty: Fig. 1; paragraph [0020-0021] -  devices 104, 108 are connected to communication network 106). Motivation to combine is as same as claim 4.
	Regarding claim 6; Kunisetty further discloses wherein the media content is caused to be presented on a first communication device, wherein the hardware (Kunisetty: Fig. 1; Paragraph [0021] - the user equipment 104 integrates, or is couple able to, a display 108 used to present the video content of a multimedia program selected by a user. The user equipment 104 further can include a remote control device, touchscreen, keyboard, button panel, or other human-machine interface to facilitate user input to control operation of the user equipment 104).
Regarding claim 7; Kunisetty further discloses wherein the hardware processor generates a content identifier timestamp associated with the media content and wherein the content identifier timestamp is associated with the contextual information and facilitates establishing a correlation between the content identifier timestamp and user activity of a user (Kunisetty: Fig. 1 – TV shows with timestamp, when user clicks on the program show it will display alternative source for the user to choose 132). 
Regarding claim 8; Kunisetty further discloses wherein the media content is caused to be presented on a first communication device and wherein the hardware processor communicates the contextual information to a second communication device for generating the modified search query (Kunisetty: Fig.1).
Regarding claim 13-17; note the rejection of claims 4-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2007/0214488 -  Ids) “Nguyen”, in view of Candelore et al. (US 2008/0226119 – Ids) “Candelore”, and further in view of Kunjithapatham et al. (US 2009/0112848 - Ids) “Kunjithapatham”. 
	Regarding claim 9; Nguyen and Candelore do not explicitly disclose stores viewing activity information corresponding to the media content. However, Kunjithapatham discloses stores viewing activity information corresponding to the media content (Kunjithapatham: Fig. 1 – content server 51; paragraph [0015] –user history (e.g., keywords selected by the user previously), user profile, content previously accessed by the user, etc.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Nguyen and Candelore to include the feature of Kunjithapatham. One would have been motivated to make this combination because advantageously, providing method and system stores user activities to use for future generating suggestion search for retrieving efficient and useful information for users as taught by Kunjithapatham.
Regarding claim 18; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.





Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153